IN THE SUPREME COURT OF THE STATE OF KANSAS


                                             No. 124,587

                                 In the Matter of MICHAEL P. JAHN,
                                            Respondent.


                          ORIGINAL PROCEEDING IN DISCIPLINE

        Original proceeding in discipline. Opinion filed May 20, 2022. Six-month suspension.


        Kathleen J. Selzler Lippert, Deputy Disciplinary Administrator, argued the cause, and Julia A. Hart,
Deputy Disciplinary Administrator, and Stanton A. Hazlett, Disciplinary Administrator, were with her on the
formal complaint for the petitioner.


        Arthur A. Chaykin, of Kennyhertz Perry LCC, of Mission Woods, argued the cause.


        PER CURIAM: This is an original proceeding in discipline filed by the office of the
Disciplinary Administrator against the respondent, Michael P. Jahn, of Overland Park, an
attorney admitted to the practice of law in Kansas in 1997.


        On July 7, 2021, the office of the Disciplinary Administrator filed a formal
complaint against Jahn alleging violations of the Kansas Rules of Professional Conduct
(KRPC). The complaint was later amended, and Jahn filed a timely answer to the
amended complaint. On September 24, 2021, Jahn and the Disciplinary Administrator
entered into a summary submission agreement under Supreme Court Rule 223 (2021
Kan. S. Ct. R. at 273). Under the agreement the parties stipulate and agree that Jahn
violated the following Kansas Rules of Professional Conduct:


    • KRPC 1.2(a) and (e) (2022 Kan. S. Ct. R. at 329) (scope of representation);
    • KRPC 1.7(a)(2) (2022 Kan. S. Ct. R. at 342) (conflict of interest: current clients);

                                                    1
• KRPC 4.1(a) (2022 Kan. S. Ct. R. at 403) (truthfulness in statements to others);
• KRPC 4.2 (2022 Kan. S. Ct. R. at 404) (communication with person represented
   by counsel);
• KRPC 8.4(a), (c), and (d) (2022 Kan. S. Ct. R. at 434) (misconduct); and
• KRPC 8.5 (2022 Kan. S. Ct. R. at 435) (jurisdiction).


                       FACTUAL AND PROCEDURAL BACKGROUND


   The relevant portions of the parties' summary submission are quoted below.


   "1. Findings of Fact: Petitioner and Respondent stipulate and agree that
       Respondent engaged in the misconduct alleged as follows:


          "a. Respondent, Michael P. Jahn is an attorney at law, Kansas Attorney
               Registration No. 17605. He was admitted to the Kansas Bar on April
               25, 1997.


          "b. Respondent did not hold an active Kansas license from October 13,
               2005, through March 19, 2020; approximately 14 years. Respondent
               was administratively suspended during this period. He was not licensed
               to practice law in any jurisdiction during the time his Kansas license was
               suspended from October 2005—March 2020. Respondent's active
               license was reinstated on March 20, 2020.


          "c. Respondent submitted his most recent attorney registration on June 20,
               2021.


          "d. In November 2017, Respondent entered into a diversion agreement for
               violations of KRPC 5.5(a) and (b)(2) for unlicensed practice of law.
               This diversion was based on Respondent working for the Omaha,
               Nebraska Office of Social Security Administration as an attorney
               advisor/ decision writer after his Kansas license to practice law was

                                             2
    administratively suspended and not being licensed to practice in any
    jurisdiction. Respondent asserted that he did not need a license to
    practice law because he was more of a 'scribe' than an attorney decision
    writer for the Social Security Administration. Respondent successfully
    completed this diversion, and it was dismissed in January 2019.


"e. On July 29, 2020, Patrick M. Flood (opposing counsel) filed a complaint
    with the Kansas Disciplinary Administrator's Office. He provided
    supplemental complaint information on August 11, 2020. This
    complaint was assigned investigation number DA 13,548. Mr. Flood
    represented Skutt Catholic High School. Respondent represented S.D.
    who was employed as a teacher for Skutt Catholic High School.


"f. In February 2020, Respondent and S.D. were living at the same
    residence in Omaha, Nebraska, and contemplating marriage. At the
    time, S.D. was employed as a teacher for Skutt Catholic High School in
    Omaha Nebraska and Respondent was working for a restaurant. Later,
    Respondent started working for the Small Business Administration
    (SBA) in July 2020.


"g. On March 26, 2020, S.D. was notified by her employer that her teaching
    contract would not be renewed for the next academic school year. S.D.
    was distraught and believed she was a victim of discrimination.


"h. On March 28, 2020, Respondent and S.D. signed a 'Retainer Agreement
    for Attorney Services.' This document stated that S.D. retained
    Respondent for an employment discrimination case related to her
    employment as a teacher for Skutt school in Omaha Nebraska. This
    retainer agreement stated that Respondent's work was 'pro bono' and he
    agreed to not charge the client; however, Respondent reserved the
    authority to 'seek attorney's fees.' Additionally, this document limited
    the scope of Respondent's representation. This was Respondent's first
    private law case in over two decades.



                                  3
"i.   The March 28, 2020, retainer agreement stated that Respondent was
      licensed in the State of Kansas and the 'Federal District of Nebraska.'
      Respondent applied for a Nebraska Federal District Court license on
      April 30, 2020 and was granted a U.S. District Court of Nebraska license
      on May 4, 2020; approximately a month after the retainer agreement was
      signed. Respondent provided the retainer agreement with false
      information to the Office of Disciplinary Administrator as part of his
      response to the investigation.


"j.   On May 15, 2020, Respondent sent a demand letter to the president of
      Skutt school; Client S.D.'s employer. Respondent's letterhead includes
      his law office name, address, and email; specifically,


                 The Law Offices of Michael P. Jahn
                 5907 N. 294 Circle
                 Valley, Nebraska 68064
                 Michael@JahnLawFirm.com

         i.    Respondent's office letterhead address on his demand letter does
               not coincide with any address on his Kansas Attorney
               Registration forms listing his home or business address.


         ii.   Respondent's office letterhead address on his demand letter is
               identified as a single-family home. Respondent was living at
               Client S.D.'s home and this was not their home address.


"k. Respondent's demand letter to Skutt school stated that he had been
      retained to represent S.D. and his client was willing to settle. Respondent
      articulated the reasons for the demand letter. Additionally, he stated that
      his client was willing to settle for '$122,666, an amount approximately
      equivalent to her 2020 salary of $62,000, benefits of $35,000, and
      attorney fees to date are $25,666.' Respondent concluded that he
      expected a response within seven days. Respondent's statement that
      'attorney fees to date are $25,666' misrepresented the facts. Respondent's




                                       4
      'Retainer Agreement for Attorney Services' clearly stated that his work
      was pro bono.


"l.   On May 22, 2020, opposing counsel sent a reply letter to Respondent.
      This letter asked Respondent to refer any future correspondence
      regarding the matter to opposing counsel. This letter denied the claims
      of discrimination.


"m. The last day of classes was May 15, 2020, and grades were due from
      teachers on May 22, 2020.


"n. On May 29, 2020, Respondent emailed opposing counsel because Client
      S.D.'s school email and school Google Drive had been deactivated.
      Respondent asked that his client be granted access for a limited period of
      time. The school gave Client S.D. limited access on June 2, 2020, on the
      condition that she only forward emails she needs to her own personal
      account and agree not to initiate any emails to any third parties while in
      the email account.


"o. On July 1, 2020, Respondent emailed opposing counsel because Client
      S.D. had been asked to return the school laptop and iPad. Respondent
      advised opposing counsel that his client was 'on the fence' about whether
      to continue or drop a suit against the school; but Respondent's
      impression was that she would be willing to drop her lawsuit if she could
      keep her digital devices which she needed to apply for jobs, draft
      resumes, cover letters, and complete on-line applications for
      employment.


"p. On July 7, 2020, opposing counsel emailed Respondent and said if
      Client S.D. would sign a release of claims and pledge not to disparage
      the school on social media, the school would transfer ownership of the
      laptop to her. Opposing counsel was not sure what 'digital devices'
      Respondent referenced in his email. Later that same day, Respondent
      replied to opposing counsel and indicated that S.D. agreed.

                                    5
"q. On July 9, 2020, opposing counsel sent an email to Respondent. This
      email said that a proposed release agreement was attached for review
      and consideration by Respondent and his client.


"r. On July 16, 2020, opposing counsel sent an email to Respondent. In this
      follow up email he asked if Respondent had any thoughts about the draft
      previously sent for his review. The same document attached to the July
      9th email was also attached to this email.


"s. Later that same morning Respondent replied to opposing counsel. In this
      reply email, Respondent said:


      'Patrick,

      'Yes, I have a few thoughts. To be straight with you, I was weighing the
      news this past week about the Catholic Church reportedly mis-using
      Emergency Disaster Loan that, if true, will get the Church in hot water.
      I have no certainty that Skutt was involved in the misappropriation of
      funds, even though I'm sure (Client S.D.) was counted for their receipt
      of the PPP and EIDL loans. After weighing this information and
      consulting with my client, she is inclined to move forward and put this
      behind her.

      'My schedule has been very busy so I anticipate returning my
      modifications in a day or so.

      'Michael'

"t.   Respondent did not send his thoughts or proposed modifications to
      opposing counsel; as he stated in his July 16th email.


"u. On Sunday, July 26, 2020, 4:35 pm, Respondent sent an email to the
      president of Skutt school, who was opposing counsel's client. This
      email said:




                                    6
    'Dear Mr. Moore:

    'Your attorney and I have been in consultation about a settlement between Skutt
    Catholic and (S.D.) pertaining to her employment discrimination lawsuit. The
    document releasing Skutt Catholic is attached to this email.

    'While she has already signed this document, I wanted you to be aware of a
    conversation I had with her father, a renowned and wealthy neonatologist, who
    informed me that you were extremely short-sighted in not renewing her
    contract, especially in a pandemic and in light of his long history of
    philanthropic giving to Catholic organizations.

    'Regardless, the settlement is signed and my client would like to move past this
    unfortunate incident as I am sure your (sic) are. Please sign the document and
    send it back to me so I can pass it on to my client.

    'Sincerely,

    'Michael Jahn, Esq.'

"v. Respondent attached a document to his July 26, 2020, email to the
    president of Skutt school. This document was signed by Client S.D. and
    included significant changes from the draft document sent by opposing
    counsel. The unilateral changes added some language and deleted some
    language. One addition stated that the employer will sign the document
    or notify counsel of any modification, or it will be deemed to be signed
    by the employer within 21 days of the receipt of the document.


"w. Respondent implied, in the cover email to opposing counsel's client, that
    the document he attached and sent to opposing counsel's client was the
    product of 'consultations' with opposing counsel. This was a material
    misrepresentation. The changes were unilateral and were not the
    product of 'consultations'. Further, Respondent told opposing counsel in
    his July 16, 2020, email that 'Yes, I have a few thoughts.' about changes
    and concluded this email by stating, 'I anticipate returning my
    modifications in a day or so.'


"x. The President of the school, opposing counsel's client, did not comply
    with Respondent's request to sign the document that Respondent sent to
    him with his July 26, 2020, email.


                                     7
"y. On Monday, July 27, 2020, opposing counsel sent an email to
         Respondent. Opposing counsel pointed out that Respondent knew Skutt
         school had legal counsel and that a draft proposed settlement agreement
         had been sent to Respondent, which opposing counsel was waiting for
         Respondent to provide proposed changes. Additionally, this email
         pointed out that Respondent had no right to contact his client directly
         and criticize his actions and change the document behind his back.
         Finally, this email concluded that Skutt rejects the settlement agreement
         forwarded directly to opposing counsel's client for signature.


"z. Later that same day, Respondent replied to opposing counsel.
         Respondent claimed that he was directed to communicate directly with
         opposing counsel's client because the draft settlement contained that
         direction.


"aa. Later that afternoon, opposing counsel sent an email response to
         Respondent. Opposing counsel refuted Respondent's claim that he was
         directed to communicate directly with opposing counsel's client.


""bb..      Respondent repeated his claim, that he was directed to communicate
         directly with opposing counsel's client, in his August 10 and 31, 2020
         answers to the disciplinary complaint. In his August 10, 2020, written
         response, Respondent described the complaint as 'relatitory (sic),
         vindictive, untrue, and inappropriate.' Additionally, he stated, 'In light
         of the frivalness (sic) of this complaint during a public emergency, I
         request that this complaint be dismissed.'


"cc. Respondent provided a different explanation for his conduct of sending
         an email on July 26, 2020, directly to opposing counsel's client in his
         Answer to the Amended Formal Complaint and attached exhibits which
         included his affidavit. Respondent asserted that his client and future
         wife was so emotionally distraught she insisted that Respondent send
         the email directly to the school president. Respondent complied because

                                        8
    he didn't think it would be a binding agreement and to reduce the
    emotional turmoil his client and future wife was displaying. Respondent
    now asserts the decision to email opposing counsel's client was impacted
    by his personal interest in the mental health of his client and future wife.


"dd. On August 1, 2020, Respondent sent an email to opposing counsel.
    Respondent attached an unedited copy of the document originally
    provided by opposing counsel on July 9, 2020, which was now signed by
    Client S.D. On August 4, 2020, staff for opposing counsel replied by
    attaching a fully executed copy of the original settlement agreement
    between the school and Client S.D.


"ee. Respondent learned that opposing counsel had filed a complaint with the
    Disciplinary Administrator's Office related to the July 26, 2020, email
    and unilaterally changed settlement that Respondent sent to Skutt school
    president.


"ff. On August 4, 2020, Respondent sent an email to opposing counsel and
    asked opposing counsel to reconsider the bar complaint filed with the
    Disciplinary Administrator's Office. Later that day, Respondent
    followed up by sending opposing counsel an email saying that his client
    was considering all her options.


"gg. Prior to July of 2020, Respondent and his client, S.D., were engaged to
    be married. Respondent had recently gone through a very difficult
    divorce and the custody and care of his two children was an ongoing and
    a contentious issue. In addition, S.D.'s mother was diagnosed with
    terminal cancer a few months before. S.D. has a history of depression
    and anxiety. When Skutt terminated her in March of 2020, a termination
    that S.D. attributed to her revelation that she was considering marrying
    Respondent without a Catholic annulment, S.D. became very upset,
    angry, and disrespected. S.D. saw the termination as an afront, as unjust,
    and she had great concerns as to how she would continue professionally
    in the midst of the pandemic.

                                    9
"hh. At this time, Respondent was employed with the Small Business
    Administration where he was regularly working as much as 70 hours per
    week. He suffered from ADHD Inattentive Type, which his doctor was
    attempting to treat with one Ritalin tablet per day. S.D. asked
    Respondent to help her with her claim against Skutt Catholic.
    Respondent was reluctant to do so but entered into a limited
    representation of S.D. in which he made it clear that (a) he would take no
    action on S.D.'s behalf until he received admission to the Federal District
    Court for the District of Nebraska, and (b) that he would not represent
    S.D. if any court action were required and (c) she would need to find
    another attorney, and (d) Respondent made it clear to S.D. that he would
    not take any fees in return for his work for her.


"ii. Respondent quickly perceived that Skutt Catholic would not voluntarily
    offer any financial settlement to S.D. After discussing the matter with
    his client, S.D. agreed that she would release Skutt Catholic if they
    would permit her to keep her computer and her iPad, permit her access
    to her school email account and hard drive so that she could download
    materials that she needed, and if Skutt Catholic would agree to a non-
    disparagement and non-interference clause.


"jj. On July 26, 2020, Respondent understood that another workweek was
    about to begin and that if S.D. did not agree to accept the Settlement
    Agreement on that day, he did not think he would have time to work with
    her later in the week. As a result, a highly emotional discussion ensued
    in which S.D. refused to sign the Settlement Agreement that had been
    presented by Skutt Catholic and, in fact, she finally took the Settlement
    Agreement that Skutt Catholic had submitted and added modifications
    to it. Respondent explained to S.D. that, in his opinion, such changes
    constituted a counteroffer and a rejection of the offer presented by Skutt
    Catholic and there would be no meeting of the minds and thus, no
    contract.



                                  10
 "kk. S.D., however, was in a highly emotional state. She had previously
      discussed suicidal thoughts with Respondent he feared that she would
      hurt herself in the state she was in, and he did not know how to defuse
      the situation.


 "ll. Respondent's Ritalin medication, to the extent it had any effect, had been
      taken many hours before. At the critical moment, he overlooked the fact
      that, as an attorney, he should not be communicating with a represented
      party. In his concern for S.D., in his sleep-deprived and inadequately
      medicated state, he was subject to the confusion, inattentiveness, and
      impulsivity of his condition and, he agreed to send the modified
      agreement by email to Jeremy Moore.


"mm. Since July of 2020, Respondent moved from Omaha to Johnson County,
      Kansas. Respondent had recently gone through a very difficult divorce
      and the custody and care of two of his five children was an ongoing and a
      contentious issue. He found a new doctor who changed Respondent's
      medication from Ritalin to Adderall, which Respondent takes twice per
      day. Respondent's control of his ADHD condition has improved
      markedly under his new treatment plan. Respondent has been able to
      start and begin to grow a practice devoted to estate planning. In this
      practice, Respondent has much better control over his schedule and his
      stress level. But most importantly, Respondent is now receiving
      treatment that has greatly enhanced his ability to practice law.


 "nn. Respondent admits his mistake of July 26, 2020, but states that the
      thought of deceiving Skutt Catholic never even entered his mind. His
      focus was on blunting what he perceived an to be an extremely
      emotionally and traumatic episode in which he was truly concerned that
      S.D. would lose control. And his ability to attend to and recognize the
      consequences of actions given his lack of proper medication for his
      conditions undermined his ability to catch his mistake before he sent that
      email on July 26, 2020.



                                   11
"2. Conclusions of Law: Petitioner and Respondent stipulate and agree that
    Respondent violated the following Supreme Court Rules and Kansas Rules of
    Professional Conduct: . . .


       "a. KRPC 1.2(a) and (e) (Scope), provides that a lawyer shall abide by a
            client's decisions concerning the lawful objectives of representation,
            subject to paragraphs (e). Rule 1.2(e) provides that when a lawyer
            knows that a client expects assistance not permitted by the rules of
            professional conduct, the lawyer shall consult with the client regarding
            the relevant limitations on the lawyer's conduct. When Respondent's
            client insisted on communicating with a represented party by sending a
            modified settlement agreement which was described by Respondent as
            the result of consultation with opposing counsel, when it was not; and
            Respondent complied with his client's directive that was not permitted
            by the rules of professional conduct he violated Rule 1.2(e).


       "b. KRPC 1.7(a)(2) (Conflict), provides that a lawyer shall not represent a
            client if the representation involves a concurrent conflict of interest. A
            concurrent conflict of interest exists if there is a substantial risk that the
            representation of a client will be materially limited by the personal
            interest of the lawyer. Respondent's concern for Client S.D. and his
            future wife's emotional wellbeing [was] exacerbated by his ADHD
            medical condition which was being inadequately treated at the time. As
            a result, he was subject to inattentiveness, loss of focus, confusion, and
            impulsivity associated with his medical condition which contributed to
            his willingness to communicate with a represented party.


       "c   KRPC 8.5 (Jurisdiction), a lawyer admitted to practice in this jurisdiction
            is subject to the disciplinary authority of this jurisdiction although
            engaged in practice elsewhere.


       "d. KRPC 4.1(a) (Truthfulness to Others), in the course of representing a
            client a lawyer shall not knowingly make a false statement of material
            fact or law to a third person. Respondent's May 15, 2020, demand letter

                                           12
    sent to the president of the school was on letterhead that provided a
    physical address for Respondent. Respondent's office letterhead address
    on his demand letter does not coincide with any address on his Kansas
    Attorney registration forms listing his home or business address. The
    address provided by Respondent on his demand letter is a single-family
    home. Respondent was living at Client S.D.'s home and this was not
    their home address. The address on Respondent's demand letter was a
    false statement of material fact to a third person. Additionally,
    Respondent's May 15, 2020, demand letter to Skutt school stated that
    'attorney fees to date are $25,666,' which was false because Respondent
    agreed to work on S.D.'s case pro bono. Further, Respondent's July 26,
    2020, email to the president of Skutt school implied that the document
    attached to Respondent's email was the result of consultations with
    opposing counsel, when that is factually incorrect.


"e. KRPC 4.2 (Communication Represented Persons), prohibits a lawyer
    from communicating about the subject of the representation with a
    person the lawyer knows to be represented by another lawyer in the
    matter, unless the lawyer has the consent of the other lawyer.
    Respondent sent an email to the president of Skutt school when
    Respondent knew the president was represented. Additionally,
    Respondent had been directed on May 22, 2020, to direct any future
    correspondence to the attorney. Further, the unilaterally modified
    settlement was signed by Client S.D. and Respondent's email directed
    the president of Skutt to sign the document, which contained a provision
    that it would be deemed accepted if not signed within 21 days. If the
    president of Skutt had trusted Respondent that the document was the
    product of 'consultation' with opposing counsel and signed as directed by
    Respondent, it would have been a binding contract which would require
    litigation to show that it was not enforceable due to mistake or fraud.


"f. KRPC 8.4(a) (c) and (d) (Misconduct), Subparagraph (a) prohibits a
    lawyer from violating or attempting to violate the rules of professional
    conduct. Subparagraph (c) prohibits engaging in conduct involving

                                 13
              misrepresentation. Respondent's Retainer Agreement for Attorney
              Services, dated March 28, 2020, stated that Respondent held a license to
              practice law in Federal District of Nebraska, which was a false statement
              of material fact. The retainer agreement was provided to Office of
              Disciplinary Administrator. The Office of Disciplinary Administrator
              did not investigate Respondent's Retainer Agreement for Attorney
              Services as unlicensed practice of law based on the representation in his
              document that he held a federal license in Nebraska at the time.
              Subparagraph (d) prohibits a lawyer from engaging in conduct that is
              prejudicial to the administration of justice. Respondent asked the
              complainant to reconsider his bar complaint which is prejudicial to the
              administration of justice. The Disciplinary Administrator's Office has a
              duty to investigate complaints of unprofessional conduct. Respondent
              learned of the complaint and asked opposing counsel to reconsider the
              bar complaint. The same day, Respondent sent a follow up email stating
              that his client was considering all of her options.


       ....


"4. Recommendations for Discipline: Petitioner and Respondent jointly recommend
    that Respondent be suspended for six-months but that three months be stayed.
    Additionally, that Respondent be placed on one year of probation that includes:


       "a. The Respondent will sign and follow all aspects of a KALAP [Kansas
              Lawyers Assistance Program] Monitoring Agreement.


       "b. The Respondent will participate in a KALAP Law Practice Management
              program, which will include a consultation and implementation of
              recommendations.


       "c. The Respondent will participate in a KALAP peer mentoring and
              support.




                                            14
              "d. Respondent will consult with KALAP to identify a practice monitor to
                   work with him on a regular basis during the term of his probation.


              "e. Respondent will pay the costs in an amount to be certified by the
                   Disciplinary Administrator's Office.


     "5. Additional Statements and Stipulations:


              "a. Petitioner and Respondent agree that no exceptions to the findings of
                   fact and conclusions of law will be taken.


              "b. Respondent understands and agrees that pursuant to Supreme Court
                   Rule 223(f), this Summary Submission Agreement is advisory only and
                   does not prevent the Supreme Court from making its own conclusions
                   regarding rule violations or imposing discipline greater or lesser than the
                   parties' recommendation.


              "c. Respondent also understands and agrees that after entering into this
                   Summary Submission Agreement he will be required to appear before
                   the Kansas Supreme Court for oral argument under Supreme Court Rule
                   228(i)."


                                           DISCUSSION


       In a disciplinary proceeding, this court generally considers the evidence, the
disciplinary panel's findings, and the parties' arguments to determine whether KRPC
violations exist and, if they do, the appropriate discipline to impose. Attorney misconduct
must be established by clear and convincing evidence. In re Foster, 292 Kan. 940, 945,
258 P.3d 375 (2011); see also Supreme Court Rule 226(a)(1)(A) (2022 Kan. S. Ct. R. at
281) (a misconduct finding must be established by clear and convincing evidence). "Clear




                                                15
and convincing evidence is 'evidence that causes the factfinder to believe that "the truth
of the facts asserted is highly probable."'" In re Lober, 288 Kan. 498, 505, 204 P.3d 610
(2009).


       The Disciplinary Administrator provided Jahn with adequate notice of the formal
complaint and the hearing on the formal complaint, but Jahn waived that hearing as part
of the summary submission agreement. In compliance with the version of Rule 223(b) in
effect at the time, the summary submission agreement contained the following
information:


               "(1) an admission that the respondent engaged in the misconduct;
               (2) a stipulation as to the contents of the record, findings of fact, and conclusions
       of law—including each violation of the Kansas Rules of Professional Conduct, the Rules
       Relating to Discipline of Attorneys, or the attorney's oath of office;
               (3) a recommendation for discipline;
               (4) a waiver of the hearing on the formal complaint; and
               (5) a statement by the parties that no exceptions to the findings of fact or
       conclusions of law will be taken." Rule 223(b) (2021 Kan. S. Ct. R. at 273).


       The Kansas Board for Discipline of Attorneys approved the summary submission
and canceled a hearing under Rule 223(e)(2). As a result, the factual findings in the
summary submission are admitted. See Supreme Court Rule 228(g)(1) (2022 Kan. S. Ct.
R. at 288) ("If the respondent files a statement . . . that the respondent will not file an
exception . . . , the findings of fact and conclusions of law in the final hearing report will
be deemed admitted by the respondent.").


       When the parties signed the summary submission agreement, Rule 223 did not
require the agreement to identify applicable aggravating or mitigating factors. See Rule
223 (2021 Kan. S. Ct. R. at 273). However, the current version of Rule 223 does impose
this requirement. See Rule 223(b)(2)(D) (2022 Kan. S. Ct. R. at 277). At oral argument,

                                                    16
the attorney representing the office of the Disciplinary Administrator recited the
following aggravating and mitigating factors:


       Aggravating Factors: prior discipline and multiple offenses. See ABA Standards
       for Imposing Lawyer Sanctions, § 9.2.


       Mitigating Factors: personal and emotional issues, cooperation in the disciplinary
       investigation and proceedings, and remorse. See ABA Standards for Imposing
       Lawyer Sanctions, § 9.3.


Jahn orally stipulated to the existence of both the aggravating and mitigating factors set
forth by the attorney for the Disciplinary Administrator's office. We thus adopt the
findings and conclusions set forth by the parties in the summary submission and at oral
argument.


       Before proceeding, we take this opportunity to address some of the evidence
presented to establish that Jahn violated KRPC 4.1(a) (truthfulness). Jahn sent a demand
letter to the opposing party, Skutt Catholic High School, stating that "attorney fees to date
are $25,666," and his client, S.D., was willing to settle for an amount of money that
included those attorney fees. The summary submission agreement claims Jahn's statement
that "attorney fees to date are $ 25,666" misrepresented the facts because he had agreed
to represent S.D. pro bono. We are not persuaded this statement constitutes clear and
convincing evidence of untruthfulness.


       Although Jahn was not charging S.D. for his services, S.D. may still have been
entitled to an award of attorney fees if she had prevailed on her employment
discrimination claims against Skutt. Both federal law and Nebraska state law authorize
courts to award attorney fees in employment discrimination cases. See 42 U.S. C.


                                             17
§ 2000e-5(k) (2018) (granting courts discretion to award attorney fees to prevailing party
in federal employment discrimination action); Neb. Rev. Stat. § 48-1120 (granting courts
discretion to award attorney fees when state employment discrimination action is
appealed to district court).


       And both federal courts and Nebraska state courts have held that a prevailing party
may recover attorney fees even when his or her attorney provided representation pro
bono. See Blanchard v. Bergeron, 489 U.S. 87, 95, 109 S. Ct. 939, 103 L. Ed. 2d 67
(1989) (fact that nonprofit legal services organization represented prevailing civil rights
plaintiff pro bono did not preclude award of attorney fees); Starks v. George Court Co.,
Inc., 937 F.3d 311, 315-16 (7th Cir. 1991) (holding court did not abuse its discretion in
awarding attorney fees to prevailing employment discrimination plaintiff who proceeded
in forma pauperis and received court-appointed counsel); Copeland v. Marshall, 641 F.2d
880, 899-900 (D. C. Cir. 1980) (holding law firm's decision to originally provide pro
bono representation irrelevant in determining attorney fee award in federal employment
discrimination case); Black v. Brooks, 285 Neb. 440, 450-56, 827 N.W.2d 256 (2013)
(statute permitted reasonable attorney fees to be awarded to pro bono attorneys
representing tenant in claim against landlord); see also Seller v. Reefer Systems, 305 Neb.
868, 943 N.W.2d 275 (2020) (award of "reasonable attorney fees" in workers
compensation case based on value of services provided and not fee agreement).


       Because the law does not foreclose S.D. from pursuing an award of attorney fees
merely because Jahn was providing legal services to S.D. pro bono, Jahn's request for
attorney fees does not clearly and convincingly establish a violation of KRPC 4.1(a).
Even so, other evidence supports a finding that Jahn violated KRPC 4.1(a), including:
(1) his use of a letterhead with an incorrect physical address for his office; and (2) his
email to the opposing party, with a modified settlement agreement attached, which
implied the attached settlement was the product of "consultations" with the opposing


                                              18
party's counsel. And we find this evidence sufficient to meet the clear and convincing
standard, even without considering Jahn's statement about attorney fees in the demand
letter.


          We conclude that the summary submission and the parties' stipulations before us
establish by clear and convincing evidence that the charged conduct violated KRPC
1.2(a) and (e) (2022 Kan. S. Ct. R. at 329) (scope of representation); KRPC 1.7(a)(2)
(2022 Kan. S. Ct. R. at 342) (conflict of interest); KRPC 4.1(a) (2022 Kan. S. Ct. R. at
403) (truthfulness); KRPC 4.2 (2022 Kan. S. Ct. R. at 404) (communication with person
represented by counsel); KRPC 8.4(a), (c), and (d) (2022 Kan. S. Ct. R. at 434)
(misconduct); and KRPC 8.5 (2022 Kan. S. Ct. R. at 435) (jurisdiction).


          The only remaining issue is to decide the appropriate discipline for these
violations. In the summary submission agreement, the parties jointly recommend a six-
month suspension of Jahn's law license with the suspension being stayed after three
months provided that Jahn enter a one-year probation plan approved by the Disciplinary
Administer. A summary submission agreement is advisory only and does not prevent us
from imposing discipline greater or lesser than the parties' recommendation. Rule 223(f).
After full consideration, we hold that the appropriate sanction for Jahn's misconduct is a
six-month suspension with the suspension being stayed after three months provided Jahn
enters an approved one-year probation plan that includes the following conditions:


          1. Sign and follow KALAP Monitoring Agreement;
          2. Participate in KALAP Law Practice Management program, including
             consultation and implementation of recommendations;
          3. Participate in KALAP peer mentoring and support; and
          4. Consult with KALAP to identify a practice monitor to work with regularly
             during probation.


                                               19
A minority of the court would impose more severe discipline.


                               CONCLUSION AND DISCIPLINE


       IT IS THEREFORE ORDERED that Michael P. Jahn is suspended for six months from
the practice of law in the state of Kansas, effective the date of this opinion, in accordance
with Supreme Court Rule 225(a)(3) (2022 Kan. S. Ct. R. at 281) for violations of KRPC
1.2(a) and (e) (2022 Kan. S. Ct. R. at 329) (scope of representation); KRPC 1.7(a)(2)
(2022 Kan. S. Ct. R. at 342) (conflict of interest); KRPC 4.1(a) (2022 Kan. S. Ct. R. at
403) (truthfulness); KRPC 4.2 (2022 Kan. S. Ct. R. at 404) (communication with person
represented by counsel); KRPC 8.4(a), (c), and (d) (2022 Kan. S. Ct. R. at 434)
(misconduct); and KRPC 8.5 (2022 Kan. S. Ct. R. at 435) (jurisdiction).


       IT IS FURTHER ORDERED that respondent shall comply with Supreme Court Rule
231 (2022 Kan. S. Ct. R. at 292).


       IT IS FURTHER ORDERED that the above suspension will be stayed after the first
three months provided respondent enters a probation plan approved by the Disciplinary
Administrator's office that extends for one year. No stay of the suspension shall be
effective until the Disciplinary Office approves a probation plan.


       IT IS FURTHER ORDERED that the costs of these proceedings be assessed to
respondent and that this opinion be published in the official Kansas Reports.




                                             20